Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered June 17, 2003, which, in an action for personal injuries sustained in the course of plaintiffs employment in a school located in New York County, denied plaintiff’s motion to vacate his default in opposing the motion of defendants City of New York and Board of Education to change venue from Bronx County to New York County, unanimously affirmed, without costs.
As plaintiff admits, Bronx County is not a proper venue (CPLR 504 [3]; 505 [a]). Absent any explanation as to how plaintiff could have thought that the school was located in Bronx County, even after receiving an insurer’s letter showing a New York County address, plaintiff will not be heard to argue that *239there is a meritorious reason for retaining venue in Bronx County (cf. Philogene v Fuller Auto Leasing, 167 AD2d 178, 179 [1990]). Concur — Buckley, EJ., Tom, Marlow, Gonzalez and Catterson, JJ.